ON REHEARING.
(April 23, 18921)
The petitioners for rehearing in this case called attention to an error in the decree of the Circuit Court, which they quote now for the first time, as follows: “The court is of opinion and doth adjudicate that the claim set up by Ilolt and Mathews in this cause to the one thousand, six hundred and thirty two acre-tract of land conveyed by the defendant William L. Rawson to the plaintiff Porter Kin-ports by deed bearing date the 3d day of October, 1881, as *243set out in tbe pleadings and exhibits in this cause, as to any portion thereof is without foundation and constitutes no claim upon the title which said Kinports derived from said Rawson to said tract of land, and that this fact has been adjudicated by the Supreme Court of Appeals of West Virginia in a suit in chancery lately pending in said Supreme Court between the said Porter Kinports and the said St. Lawrence Boom and Manufacturing Company, as plaintiffs, against the'said William L. Rawson, A. C. Snyder, trustee, Ilomer A. Ilolt and Andrew Mathews, as defendants, which suit is set up in the aforesaid answer of William L. Rawson, and the record thereof is exhibited with said answer.”
They construe our opinion and order of affirmance as affirming the above construction which the Circuit Court has put upon the former action aud order of this Court at April term, 1887. See 29 W. Va. 487 (2 S. E. Rep. 85), This we did not intend, and we acknowledge our obligations to counsel for enabling us in this supplemental opinion to guard against misapprehension.
What we hold is that the plea of res judicata was properly sustained by the Circuit Court, and that it was in the discretion of that court either to dissolve the injunction and dismiss the bill, or to dissolve the injunction and have the sale made and proceeds distributed under its own direction; aud that we would not interfere with the exercise of that discretion.
It is well settled that, where the bill does not entitle the plaintiff to relief, no relief can be granted to one defendant as against another. Worthington v. Staunton, 16 W. Va. 208, Vance v. Evans, 11 W. Va. 342; Ould v. Myers, 23 Gratt. 383.
Therefore, in this suit, nothing could be setttled as between Rawson and Mathews and Holt. We were not called upon nor did we attempt to interpret the former decree of this Court of April term, 1887, except so far as was necessary to determine whether the doctrine of res judicata applied to the bill. Upon ascertaining that it did, we stopped at that point, and did not decide anything as to the “ultimate rights of the parties” — that is of the co-defen*244dants, as between themselves — leaving such rights just as they stood before the bill in this case was filed. So much of the decree below, therefore, as we have quoted above, or as in any manner passes upon the ultimate -rights of the co-defendants, must be stricken out and reversed, and the residue affirmed.
Aeeirmed IN PART.